The case of Davis vs. Davis, 119 Conn. 194, cited to sustain the plaintiff's contention, is not in point. That case turned upon the existence or non-existence of an intent to be married. The facts in that case showed conclusively that no such intent existed.
That is not the situation here. The parties were infatuated with each other, talked over the idea of getting married beforehand, and deliberately decided on the step which they subsequently carried out. It is a clear case of married in haste, repent at leisure.
   The complaint is dismissed.